Citation Nr: 0333104	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  99-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1955.

The current appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to service connection for bilateral hearing loss.

In August 1999 the veteran provided oral testimony before a 
Hearing Officer at the 
RO, a transcript of which has been associated with the claims 
file.

In January 2001 the Board of Veterans' Appeals (Board) 
remanded the claim to the RO for further development and 
adjudicative action.

In June 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired hearing loss in either ear was not 
shown in active service, nor was sensorineural defective 
hearing loss in either ear shown disabling to a compensable 
degree during the first post service year.

2.  The competent and probative evidence of record 
establishes that bilateral hearing loss has not been linked 
to active service on any basis.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may organic disease of the 
nervous system (sensorineural hearing loss) be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 3.655 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

There are no service medical records on file.  The service 
medical records were in all probability destroyed in the 1973 
fire at the National Personnel Records Center.  

On file is an uncertified report of a January 1999 VA 
audiological examination.

In March 1999 the veteran submitted documentation referable 
to private medical treatment rendered and payment therefore 
in the early 1980's.

In August 1999 the veteran submitted a treatise referable to 
noise-induced hearing loss apparently extracted from the 
internet.  The document makes no reference to his hearing 
loss.

In August 1999 the veteran also submitted documentation 
referable to the U.S. Army Safety Center.

In August 1999 the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript of his testimony has 
been associated with the claims file.  His testimony was 
essentially consistent with contentions presented on appeal.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the "term 'service connection', is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
post-service audiological findings that meet the criteria of 
38 C.F.R. § 3.385 and a causal relationship between his 
hearing loss and service for service connected benefits to be 
granted.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph(b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination" and 
"reexamination" include periods of hospital observation 
when required by VA.  38 C.F.R. § 3.655 (2003).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003). 


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).   

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The Board's 
consideration of the new regulations is not prejudicial to 
the appellant inasmuch as the regulations merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect on cases that had 
been decided by the Board before the VCAA, but were pending 
in the CAVC at the time of its enactment.  See generally 
Holliday v. Principi, supra; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See Kuzma 
v. Principi, supra (citing with approval Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which implicitly overruled 
Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).   

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The present claim was filed before the enactment of the VCAA, 
and remains pending before the Board.  Accordingly, the VCAA 
is clearly applicable.  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

The RO provided the appellant a copy of the applicable 
February 1999 rating decision and forwarding letter dated in 
February 1999 that in combination notified him of the basis 
for the decision reached.  

The RO also provided the appellant a statement of the case 
dated in March 1999 and supplemental statements of the case 
in September 1999, March 2003, and June 2003 that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so, including providing oral testimony before a 
Hearing Officer at the RO.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The record shows that the RO on more than one occasion 
attempted to have the veteran examined as to the etiology of 
his bilateral hearing loss, as directed by the Board's 
January 2001 remand.  The veteran failed to report for 
scheduled examinations with the excuse that he would be out 
of the country, and his wife requested that the claim be 
cancelled.  There has been no official withdrawal of the 
veteran's appeal by the veteran.


In a February 2001 letter the RO notified the appellant of 
the provisions of the VCAA, the evidence necessary to 
establish entitlement for his claim, what had been done on 
his claim, what information or evidence he needed to submit 
and what VA would do to assist him.  He was notified that any 
additional evidence should be submitted within 60 days.  Such 
notice sufficiently placed the appellant on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003), which held that the new 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if  a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

The Board notes that the RO allowed a period of 60 days, 
however, this is still less than one year.  Since the VCAA 
letter, however, more than one year has passed and he has 
been accorded ample time for responses.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 

The evidence of record reflects that the RO requested service 
medical records pertaining to the veteran through the 
National Personnel Records Center (NPRC) and received 
verification that no medical records were on file at NPRC and 
were presumed lost in the 1973 fire at the NPRC in St. Louis, 
Missouri.  Therefore, VA has a heightened duty to explain its 
findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  
The analysis set forth below, therefore, was undertaken 
pursuant to the duties and obligations set forth in Pruitt, 
Id. and O'Hare, Id. 

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Service Connection

The evidence of record shows that the veteran has a current 
bilateral hearing loss disability as defined in 38 C.F.R. § 
3.385.  The veteran contends that he was exposed to acoustic 
trauma in service as the result of training with artillery 
and howitzers that resulted in his current hearing loss.  He 
states that he was never sent to Korea during the conflict 
there and therefore was not exposed to combat.

Since a presumption of combat exposure liberalizes the modes 
of proving entitlement to service connection, the Board must 
first determine whether the veteran engaged in combat.  See 
Jensen v. Brown, 19 F.3d 1413 (1994). 

It is clear that the veteran never engaged in combat.  He has 
testified that his military occupational duties in the 
artillery branch of service exposed him to a loud, noisy 
environment.  His exposure to loud concussions from artillery 
and howitzer weaponry is credible.  

The Board notes in passing that even if the veteran were 
determined to have engaged in combat, and despite the fact 
that he was exposed to a noisy environment, he is still 
required to show evidence of a current disability and a link 
between a current disability and service.  




Section 1154(b) pertains to proof of incurrence or 
aggravation of a disease, not to whether the veteran has a 
present disability or whether that present disability is 
linked to service.  See Clyburn v. West, 12 Vet. App. 296, 
303 (1999).

Although the veteran contends that his hearing loss was 
incurred in active service, the CAVC has held that while a 
lay person is competent to testify as to facts within his own 
observation and recollection such as visible symptoms, a lay 
party, such as the veteran or the persons who submitted lay 
statements on his behalf, are not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, their statements that the veteran has hearing loss 
related to his period of service are not competent evidence 
in this case.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has bilateral hearing loss related to his 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that although the veteran is not competent to 
render a medical opinion or formulate an etiology of his 
current hearing loss, he is competent to present evidence of 
noise exposure.  Collette v. Brown, 82 F.3d 389 (1996).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.





The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year of discharge.  A hearing loss was not 
shown in service, and sensorineural hearing loss is not shown 
disabling to a compensable degree during the first post 
service year or for many years thereafter.

The treatise evidence submitted by the veteran does not aid 
his claim.  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim", Wallin v. West, 11 Vet. App. 509, 514 (1998).  The 
treatise evidence, "standing alone", must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Wallin, supra, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  

The treatise material must have the requisite "degree of 
certainty" required by Wallin and Sacks, supra, see also 
Libertine, 9 Vet. App. at 523 (medical treatise evidence must 
demonstrate connection between service connection and present 
injury or condition.  The treatise evidence submitted by the 
veteran does not address his hearing loss and/or its 
etiology.

As the Board noted earlier, despite the opportunity given the 
veteran to report for a VA audiological examination to 
address the etiology of hearing loss shown by the record, he 
has failed to report for such examination.  The Board has no 
alternative but to proceed on the basis of the evidence of 
record.  38 C.F.R. § 3.655.

In view of the fact that there is no competent and probative 
medical opinion of record establishing a nexus between the 
veteran's post service diagnosed bilateral hearing loss and 
service, the Board finds that the evidentiary record does not 
support a grant of entitlement to service connection, thereby 
warranting a denial of the claim.

Accordingly, the Board concludes that the preponderance of 
the competent and probative evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



